NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:

The drawings are objected to because suitable descriptive and concise text legends should be provided to label the depicted elements of the invention such as the accumulator, overrunning joint, internal combustion motor, electromechanical machine, the various hydraulic pumps and hydraulic motors, connection device, electric converter, auxiliary hydraulic pump, etc. for understanding of the drawings (37 CFR 1.84(o)).  Suggested formats for labeling the elements of the invention via text legends can be found, for example, in the Figures of cited US 10829946 B2 to ZORZI et al. wherein such elements are clearly labeled with such text legends for improved and rapid understanding of the drawings.

From MPEP 608.02(IX), in part:  37 CFR 1.84(n) indicates that graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate, subject to approval by the Office. Also, suitable legends may be used, or may be required, in proper cases.  Symbols with unclear meanings should be labeled for clarification.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract and title are acceptable.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The term “it” throughout the claims should positively recite which element(s) is/are being referred to avoid indefiniteness.

Claims 1, 5, and 9 use a phrase including the word “means” in conjunction with a structural element or an apparent process or operation - (e.g., “by means of a transmission device”).  It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by these phrases, it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).

Claim 1, last section:  “said other hydraulic pump” lacks antecedent basis.

Claim 6 refers to “claims”; “said first rotation shaft”, “said other hydraulic pump”, and “said drive shaft” lack antecedent basis.

Claim 8:  the occurrences of “said other hydraulic pump” lack antecedent basis.

Claim 9, last section:  “said other hydraulic pump” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).

Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KROSCHEL et al. (US 2013/0276577 A1) in view of DICKERMAN et al. (US 2017/0080600 A1).
KROSCHEL et al. discloses a mobile operating machine, comprising a motor vehicle ¶ [0026] provided with at least one internal combustion motor 1 which cooperates with a movement unit to move said motor vehicle; a hydraulic pump 4; at least one electromechanical machine 10 connected to an electric accumulator 17, to said respective hydraulic pump 4 and to said internal combustion motor 1 - Figure 1 (connected via electric lines, control lines, and/or mechanical mechanisms); wherein said electromechanical machine 10 is capable of assuming at least a first operating condition in which it converts the mechanical energy of said internal combustion motor into electric energy to be accumulated in said electric accumulator, and a second operating condition in which it converts the electric energy of said electric accumulator into mechanical energy to drive the hydraulic pump; a rotatable drum 8 connected to a corresponding hydraulic pump 4 to drive the drum; a first drive axis extending through internal combustion motor 1 and electromechanical machine 10; a second drive axis with a transmission device 12; another hydraulic pump (adjacent pump 4) in the embodiment of Figure 2; wherein at least one disengagement device 12 is positioned between said internal combustion motor and said electromechanical 
KROSCHEL et al. does not disclose the articulated arm and pumping unit.  Dickerman et al. discloses a mobile concrete drum mixer 28 in combination with an articulated arm 15 and pumping unit 80 as seen in Fig. 1b; the at least one articulated arm 15 able to deliver concrete and at least one pumping unit 80 configured to pump the mixed concrete to said articulated arm; and including a hydraulic drive 34.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided KROSCHEL et al. with an articulated arm and pumping unit such that the concrete mixed in the concrete drum mixer can be pumped along the arm to a point of use ¶ [0031] - [0032].
The recited first and second operating conditions recited in claim 1 recite no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the prior art applied above discloses all of the recited structure irrespective of the manner in which said structure is operated and teaches a first operating condition in which it converts the mechanical energy of said internal combustion motor 1 into electric energy 
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
The prior art above do not show the another hydraulic pump being positioned on the first drive axis.  However, the rearrangement of parts has been held to be obvious:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Thus, to place the another hydraulic pump of the prior art above on the first drive axis would have been obvious to one skilled in the art such that said another pump can be driven via a different output axis of the transmission, e.g., for the purpose of balancing the loads on said transmission.  See MPEP 2144.04.

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.    


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        

								





2 June 2021